983 So.2d 1282 (2008)
Herbert FREEMAN, Jr., Individually and in His Capacity as Representative of the Estate of Ethel Freeman
v.
The STATE of Louisiana, LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT, Louisiana Department "of Health and Hospitals, Louisiana State University Health Sciences Center, et al.
No. 2008-C-0930.
Supreme Court of Louisiana.
June 20, 2008.
In re Freeman, Herbert Jr. et al.; Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. G, No. 2006-7636; to the Court of Appeal, Fourth Circuit, No. 2007-CA-1555.
Denied.